Per Curiam:

In this case the trial was had before the court without a jury. In passing upon objections made to the introduction of evidence, and upon motions to strike out evidence admitted over objection, the court fairly indicated its intention to revise its rulings by the constant use of expressions of the following character: “I will not strike that out at this time;” “I will not strike it out now;” “I will receive them subject to the objection of counsel;” “The application to strike out at this time will be refused.”
The case was taken under advisement, and the presumption must be that the court carried out its purpose, and that in making findings of fact it ignored all evidence to the introduction of which objections should have been sustained.
This court has read the record, and finds that it contains ample evidence properly admitted to sustain the findings of fact; and the facts found fully warrant the judgment rendered. Therefore, it is affirmed.